In an action to recover on two promissory notes, order, in so far as it denies plaintiff’s motion to strike out the answer of defendant Morris L. Rosenwasser and to grant summary judgment pursuant to rule 113 of the Rules of Civil Practice, as against him, affirmed, with ten dollars costs and disbursements. It was conceded on the argument that the bank was closed on the day it was alleged that the notice was sent. This has a bearing on whether or not it was in fact sent. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur.